Citation Nr: 1327934	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  08-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In accordance with the Veteran's request, he was scheduled for a hearing before the Travel Section of the Board, in March 2013.  However, he did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Correspondence from A. K. Paul, Au.D., dated in July 2010, reports that the Veteran is being treated for hearing loss and hearing aid services at John D. Dingell VA Medical Center's audiology clinic.  The record contains some of the Veteran's psychiatric treatment reports from this facility; however, records from the audiology clinic are not part of the paper or electronic claim files.  Because these records are pertinent to the appeal, they must be obtained and associated with the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and private medical providers that may have records relevant to his hearing loss or tinnitus that are not already of record.  After securing any necessary authorization, obtain any identified, pertinent records, to include records from the John D. Dingell VA Medical Center's audiology clinic.  Document all efforts to obtain these records in the claim file.  If any such records cannot be obtained, inform the Veteran and his representative and afford them an opportunity to submit those reports.

2.  After obtaining any outstanding treatment records and incorporating them into the claim file, return the claim file to the examiner who conducted the August 2007 VA audiological examination.  Provide the examiner with a copy of this remand.  The examiner must indicate in her report that the claim file was reviewed.

The examiner must review all pertinent records associated with the claim file, including any new records from John D. Dingell VA Medical Center's audiology clinic, and offer an addendum opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to acoustic trauma during service.  

In this regard, the examiner is requested to provide a rationale for her opinion beyond stating that there was normal hearing at separation.  Specifically, the examiner must address whether the Veteran's hearing loss and tinnitus are as likely as not related to service (50% or greater probability), taking into account the Veteran's lay statements, military service, history of noise exposure, and continuity of symptomatology.  The Veteran is competent to state that he has experienced hearing loss and tinnitus since service.  With regard to the Veteran's assertions of experiencing tinnitus, his statements are credible.  Additionally, the Veteran's in-service audiogram tests and other hearing tests should be considered, to include any decibel shifts indicative of increased hearing loss.

If the August 2007 examiner is not available, afford the Veteran a VA examination for bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should provide an opinion consistent with the requests in the preceding paragraphs.

All opinions expressed should be accompanied by supporting rationale.  If the audiologist cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. The appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7257 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


